           Case 5:18-cr-00227-SLP Document 57 Filed 02/20/19 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                 )
                                          )
                     Plaintiff,           )
                                          )
v.                                        )             Case No. CR-18-227-SLP
                                          )
JOSEPH MALDONADO-PASSAGE,                 )
                                          )
                     Defendant.           )


              MOTION FOR LEAVE TO FILE APPLICATIONS FOR
                  SUBPOENA UNDER SEAL AND EX PARTE
                       WITH BRIEF IN SUPPORT

       Joseph Maldonado-Passage, defendant, through his counsel, William P. Earley and

Kyle E. Wackenheim, submits this Motion requesting leave to file under seal and ex parte

all applications for issuance of subpoena and process issued in accordance with the

applications. This motion and proposed order is submitted in conformity with LCrR12.1(c)

and (d).

       Authority of the Court

       The authority of the Court to issue process to compel the attendance of witnesses and

the production of evidence is governed by Rule 17 of the Federal Rules of Criminal

Procedure. The 1966 amendment to Rule 17 enacted subsection (b) governing the issuance

of process on the application of an indigent defendant. Subsection (b) describes the

mechanism for an indigent defendant’s ex parte application requesting process to secure the

attendance of a witness. The Eighth Circuit provided the first appellate level construction
          Case 5:18-cr-00227-SLP Document 57 Filed 02/20/19 Page 2 of 3



of Rule 17(b). United States v. Hang, 75 F.3d 1275 (8th Cir. 1996). After reviewing the

process of Rule 17 prior to the 1966 amendment, the Eighth Circuit concluded:

       Under the modern version of the Rule, an indigent defendant is entitled to
       submit to the court, without notice to the Government, an ex parte application
       for a witness subpoena. In order to obtain the subpoena, the defendant must
       only make a satisfactory showing that he “is financially unable to pay the fees
       of the witness and that the presence of the witness is necessary.”
       Fed.R.Crim.P. 17(b). This places all defendants, whether impoverished or
       with ample financial resources, on equal footing, and it prevents the
       Government from securing undue discovery.

Id. at 1281. Mr. Maldonado-Passage is not requesting blanket authority to issue subpoenas

and process. Rather, he is seeking an order permitting him to file any future applications

under seal so as to protect disclosure of his trial strategy.

       Facts and Argument

       Mr. Maldonado-Passage was determined to be indigent at his initial appearance. Mr.

Maldonado-Passage is charged in twenty-one counts in the instant prosecution. Counsel for

Mr. Maldonado-Passage have identified witnesses that can provide relevant testimony

supporting his defense to the charges in the Superseding Indictment.

       To support the request for the issuance of process, counsel will be require to divulge

portions of their pretrial investigation, defense strategy, and theory of the case. The express

language of Rule 17 permits ex parte applications by Mr. Maldonado-Passage for subpoenas

to compel the attendance of witnesses. Unless the ex parte motion and attendant documents

are filed under seal, the purpose of Rule 17 will be thwarted to the detriment of an indigent

defendant.

                                               2
          Case 5:18-cr-00227-SLP Document 57 Filed 02/20/19 Page 3 of 3



       Counsel for Mr. Maldonado-Passage request leave to file all ex parte application for

issuance of process under seal. A proposed Order granting this relief is being submitted.

                                     Respectfully submitted,


                                     s/ William P. Earley
                                     WILLIAM P. EARLEY
                                     Bar Number 11293
                                     KYLE E. WACKENHEIM
                                     Bar Number 30760
                                     ASSISTANT FEDERAL PUBLIC DEFENDERS
                                     SUITE 109, 215 DEAN A. McGEE AVENUE
                                     OKLAHOMA CITY, OKLAHOMA 73102
                                     (405)609-5930 FAX (405) 609-5932
                                     E-mail william.earley@fd.org; kyle_wackenheim@fd.org
                                     COUNSEL FOR DEFENDANT
                                     JOSEPH MALDONADO-PASSAGE



                              CERTIFICATE OF SERVICE

        I hereby certify that on this the 20th day of February, 2019, I electronically transmitted
the attached document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic filing to the following ECF registrants: Amanda Green and Charles
Brown, Assistant United States Attorneys.


                                     s/ William P. Earley
                                     WILLIAM P. EARLEY




                                               3
